DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The terms “substantially perpendicular” in claim 13 and “substantially rigid” in claims 14 and 16 are relative terms which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be unclear to one skilled in the art to what degree the axes are perpendicular, or not, and to what degree the cylinders are rigid, or not. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0069001 A1 to Mercalli (hereinafter “Mercalli”).
For claim 1, Mercalli discloses a machine for roughing a shoe sole (machine 10), comprising a support for a sole (17), a roughing head (16) and a movement system for moving the roughing head relative to the support under the control of a control system so as to follow with the roughing head roughing trajectories on a sole placed in the support (para 0037), characterized in that the roughing head comprises a radial roughing tool (30), motorized to rotate about its transverse axis (axis through 31), and an axial roughing tool (34), motorized to rotate about its longitudinal axis (see dotted line in fig. 8), the radial roughing tool and the axial roughing tool being mutually interchangeable by means of a selection actuator (51) controlled by the control system so as to operate alternately on a sole in the support (see para 0075).  

	For claim 2, Mercalli discloses the machine according to claim 1, characterized in that, to achieve the interchangeability of the radial roughing tool and the axial roughing tool for their alternate action on a sole in the support, the radial roughing tool (30) is supported to be movable by means of the selection actuator (51) between an operative position in front of the axial roughing tool and a non-operative position removed from said operative position (see paras 0075-0076).

	For claim 3, Mercalli discloses the machine according to claim 2, characterized in that, for the movement between the operative position and the non-operative position (fig. 6 vs. fig. 8), the radial roughing tool is supported on the roughing head so as to be rotatable about an axis of rotation by means of the selection actuator (see fig. 8 wherein the radial tool swings upwards about an axis). 

	For claim 4, Mercalli discloses the machine according to claim 3, characterized in that the axis of rotation is arranged parallel to the transverse axis of the radial roughing tool and/or transverse to the longitudinal axis of the axial roughing tool (See annotated fig. 8 below). 

    PNG
    media_image1.png
    454
    564
    media_image1.png
    Greyscale


For claim 5, Mercalli discloses the machine according to claim 2, characterized in that the longitudinal axis of the axial roughing tool intersects the transverse axis of the radial roughing tool when the radial roughing tool is in its operative position (see annotated fig. 8 below). 

    PNG
    media_image2.png
    454
    545
    media_image2.png
    Greyscale


	For claim 6, Mercalli discloses the machine according to claim 1, characterized in that the support comprises gripping members arranged opposite each other and intended to lock a sole between them by clamping it between a front end and a rear end thereof (see fig. 5 below, and associated description). 

    PNG
    media_image3.png
    265
    573
    media_image3.png
    Greyscale


	For claim 8, Mercalli discloses the machine according to claim 1, characterized in that the support comprises a movable element which is intended to rest on a corresponding raised front edge of a sole seated in the support (gripping members 27 and 28). 

	For claim 9, Mercalli discloses the machine according to claim 1, characterized in that the movement system has four or more axes (para 0039).  

	For claim 10, Mercalli discloses the machine according to claim 1, characterized in that the movement system comprises a motorized movement along three orthogonal Cartesian axes two rotations about mutually inclined axes of rotation (para 0039). 

 	For claim 11, Mercalli discloses the machine according to claim 10, characterized in that, for an angular position of the roughing head about one of the mutually inclined axes of rotation (26), the other axis of the mutually inclined axes (25) of rotation coincides with the longitudinal axis of rotation of the axial roughing tool (para 0039 and see fig. 1 bel0w). 

    PNG
    media_image4.png
    635
    563
    media_image4.png
    Greyscale


	For claim 12, Mercalli discloses the machine according to claim 10, characterized in that one of the mutually inclined axes of rotation (25) is parallel to one of the orthogonal Cartesian axes (18) (see fig. 1 below). 

    PNG
    media_image4.png
    635
    563
    media_image4.png
    Greyscale


	For claim 13, Mercalli discloses the machine according to claim 12, characterized in that such an axis of the mutually inclined axes of rotation is substantially perpendicular to a sole seated in the support (see fig. 1 above wherein the axes 26 and 24  are perpendicular to the transverse axis through element 17, in the page). 

	For claim 14, Mercalli discloses the machine according to claim 1, characterized in that the radial roughing tool is formed by a substantially rigid or elastically yielding cylinder with an abrasive side surface or by a set of abrasive elements directed radially towards the outside of a central axial core (the radial brush 30 comprises abrasive bristles fixed on a rigid member, see para 0045). 

For claim 15, Mercalli discloses the machine according to claim 1, characterized in that the axial roughing tool may be formed by a substantially rigid or elastically yielding cylinder with a side and front surface lined with abrasive material, or by a plurality of radial and/or axial elements (the axial brush 34 comprises bristles fixes on a rigid member, see paras 0048-0050). 

Claims 1-15 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0231329 A1 to Mercalli (hereinafter “Mercalli 2”).
	For claim 1, Mercalli 2 discloses a machine (10) for roughing a shoe sole, comprising a support (12) for a sole, a roughing head (11) and a movement system for moving the roughing head relative to the support under the control of a control system (paras 0036-0038) so as to follow with the roughing head roughing trajectories on a sole placed in the support (paras 0036-0038), characterized in that the roughing head comprises a radial roughing tool (14, fig. 5), motorized to rotate about its transverse axis (fig. 1 shows the tool 14 comprises bristles extending in a directed with axis 19), and an axial roughing tool (14, fig. 6), motorized to rotate about its longitudinal axis (fig. 6 shoes the tool 14 comprises bristles extending in a direction with axis 32), the radial roughing tool and the axial roughing tool being mutually interchangeable by means of a selection actuator controlled by the control system so as to operate alternately on a sole in the support (the tool of fig. 5 rotating on its own axis so as to operate via its peripheral surface, para 0058; the roughing tool could also be designed to operate frontally wherein the axis of rotation is perpendicular to the surface of the shoe to be roughed, para 0059).  

	For claim 2, Mercalli 2 discloses the machine according to claim 1, characterized in that, to achieve the interchangeability of the radial roughing tool and the axial roughing tool for their alternate action on a sole in the support, the radial roughing tool is supported to be movable by means of the selection actuator between an operative position in front of the axial roughing tool and a non-operative position removed from said operative position (the head 11 has drives for rotating it 

	For claim 3, Mercalli 2 discloses the machine according to claim 2, characterized in that, for the movement between the operative position and the non-operative position, the radial roughing tool is supported on the roughing head so as to be rotatable about an axis of rotation by means of the selection actuator (see discussion above for claim 2 regarding movement of the head element 11 comprising the radial tool of fig. 5). 

	For claim 4, Mercalli 2 discloses the machine according to claim 3, characterized in that the axis of rotation is arranged parallel to the transverse axis of the radial roughing tool and/or transverse to the longitudinal axis of the axial roughing tool (see fig. 1 wherein the axis 20 is transverse to axis 19). 

	For claim 5, Mercalli 2 discloses the machine according to claim 2, characterized in that the longitudinal axis of the axial roughing tool intersects the transverse axis of the radial roughing tool when the radial roughing tool is in its operative position (see fig. 1 wherein axis 19 is intersects axis 32 at the fulcrum point of the tool 14)

	For claim 6, Mercalli 2 discloses the machine according to claim 1, characterized in that the support comprises gripping members arranged opposite each other and intended to lock a sole between them by clamping it between a front end and a rear end thereof (see fig. 7 wherein gripping members 15 and 16 are opposite to lock a sole as shown in fig. 1, para 0035). 

	For claim 7, Mercalli 2 discloses the machine according to claim 1, characterized in that the support comprises lateral locking systems which are intended to rest on corresponding side edges of a sole seated in the support (see annotated fig. 7 below).  

    PNG
    media_image5.png
    617
    677
    media_image5.png
    Greyscale

	
For claim 8, Mercalli 2 discloses the machine according to claim 1, characterized in that the support comprises a movable element which is intended to rest on a corresponding raised front edge of a sole seated in the support (see annotated fig. 7 below).  

    PNG
    media_image6.png
    617
    677
    media_image6.png
    Greyscale


	For claim 9, Mercalli 2 discloses the machine according to claim 1, characterized in that the movement system has four or more axes (para 0036). 

	For claim 10, Mercalli 2 discloses the machine according to claim 1, characterized in that the movement system comprises a motorized movement along three orthogonal Cartesian axes two rotations about mutually inclined axes of rotation (para 0036, fig. 1 and fig. 7).

For claim 11, Mercalli 2 discloses the machine according to claim 10, characterized in that, for an angular position of the roughing head about one of the mutually inclined axes of rotation, the other axis of the mutually inclined axes of rotation coincides with the longitudinal axis of rotation of the axial roughing tool (see annotated fig. 7 below wherein mutually inclined axis and the “other axis” coincide with the longitudinal axis) 

    PNG
    media_image7.png
    1007
    905
    media_image7.png
    Greyscale


	For claim 12, Mercalli 2 discloses the machine according to claim 10, characterized in that one of the mutually inclined axes of rotation is parallel to one of the orthogonal Cartesian axes (compare annotated fig. 7 below with axes 19, 20, 32, 34, and 35 of fig. 1).

    PNG
    media_image7.png
    1007
    905
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    984
    844
    media_image8.png
    Greyscale


	For claim 13, Mercalli 2 discloses the machine according to claim 12, characterized in that such an axis of the mutually inclined axes of rotation is substantially perpendicular to a sole seated in the support (mutually included axis and “other axis” described above in claim 12 are both perpendicular to axis 17 of the sole support). 

	For claim 14, Mercalli 2 discloses the machine according to claim 1, characterized in that the radial roughing tool is formed by a substantially rigid or elastically yielding cylinder with an abrasive side surface or by a set of abrasive elements directed radially towards the outside of a central axial core (the radial brush of fig. 5 comprises abrasive bristles fixed on a rigid member, see para 0055).

	For claim 15, Mercalli 2 discloses the machine according to claim 1, characterized in that the axial roughing tool may be formed by a substantially rigid or elastically yielding cylinder with a side and front surface lined with abrasive material, or by a plurality of radial and/or axial elements (the axial brush of fig. 6 comprises bristles fixes on a rigid member, see para 0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mercalli in view of US 4,389,861 A to Peck (hereinafter “Peck”).
	For claim 7, Mercalli does not specifically disclose the machine according to claim 1, characterized in that the support comprises lateral locking systems which are intended to rest on corresponding side edges of a sole seated in the support.  
	However, attention is directed to Peck teaching an analogous roughing machine (abstract of Peck), and further teaching a lateral locking system (support 400, clamp pads 398, and clamp member 426, see fig. 8 of Peck below).

    PNG
    media_image9.png
    530
    901
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Mercalli would be modified to comprise lateral locking system intended to rest on corresponding side edges of the sole, as taught by Peck, for purposes of providing further stability to the lateral sides of the sole during the roughing process. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mercalli in view of GB 453,150 A. 
	For claim 16, Mercalli does not specifically disclose the machine according to claim 1, further comprising suction mouths for removal of dust produced by the roughing and/or sources emitting an air jet for forming an air barrier in front of the support and/or for cleaning the area of the support.
	However, attention is directed to GB 453,150 A teaching an analogous shoe roughing machine (page 1, lines 17-24), and further comprising and a dust hood and section outlet and extending upwardly from 95 the air pump is a pipe 70 to which is connected a flexible extension 72 terminating in a blast nozzle 74 which is directed 
	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the machine of Mercalli would be modified to comprise a suction mouth for removal of dust produced by the roughing process with an air jet, as taught by GB 453,150 A, to prevent dust from adhering to the work. 

Claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over “Mercalli 2” in view of GB 453,150 A. 
	For claim 16, Mercalli 2 does not specifically disclose the machine according to claim 1, further comprising suction mouths for removal of dust produced by the roughing and/or sources emitting an air jet for forming an air barrier in front of the support and/or for cleaning the area of the support.
However, attention is directed to GB 453,150 A teaching an analogous shoe roughing machine (page 1, lines 17-24), and further comprising and a dust hood and section outlet and extending upwardly from 95 the air pump is a pipe 70 to which is connected a flexible extension 72 terminating in a blast nozzle 74 which is directed towards the locality of operation of the brushes upon the work to prevent dust 100 from adhering to the work (page 6, lines 89-104). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the machine of Mercalli 2 would be modified to comprise a suction mouth for removal of dust produced by the roughing process with an air jet, as taught by GB 453,150 A, to prevent dust from adhering to the work. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732